Per. Curiam,
The prayers of the plaintiffs’ bill could not be granted even if the plaintiffs had a cause of action cognizable in a court of equity, because the stock sought to be recovered had already been sold, and was at the time the bill was filed held by innocent purchasers. But if the facts upon which the cause of action was grounded were all true, there was a complete and adequate remedy by an action at law, and for that reason there is no jurisdiction in equity. The opinion of the learned court below is a sufficient vindication of the correctness of the conclusions reached, and for the reasons therein stated the decree is affirmed. The contest was only over the coal shares. There was no real controversy as to the other shares.
The decree of the court below is affirmed and the bill of the plaintiffs is dismissed at the cost of the appellants.